Citation Nr: 0620769	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  95-31 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1962 to 
October 1976.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this issue in July 1997.  
A Board hearing at the local RO was held in April 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
acquired psychiatric disability, to include PTSD.  He has 
reported a number of stressors related to his Vietnam 
service.  At the April 2006 Board hearing, the veteran 
clarified in detail the nature of his duties as part of a 
personnel advisory assistance team stationed in Cam Ranh Bay.  
According to the veteran, his duties included routine travel 
to various posts in Vietnam to assist military personnel.  He 
testified that although he was stationed in Cam Ranh Bay, his 
duties required regular travel to other locations.  

Additional evidence recently received includes a report from 
the Center for Units Records Search (CURR) concerning 
verification of the veteran's stressors.  The report 
identified rocket attacks at Long Binh Post in May 1968.  
Further, in previous statements of record, the veteran 
identified attacks in the winter of 1968 and early 1969 at 
Ban Me Thuot and rocket attacks at Cam Ranh Bay as alleged 
stressors.  An April 2004 report CURR shows mortar fire at 
Ban Me Thuot in November 1968, December 1968 and January 1969 
and attacks on Cam Ranh Bay in February and March 1969.  

The critical question is whether the veteran was present at 
any of the locations at the times of the verified attacks.  
In Pentecost v. Principi, 16 Vet.App. 124, 128 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a claim for service connection for PTSD and noted 
that "[a]lthough the unit records do not specifically state 
that the veteran was present during the rocket attacks, the 
fact that he was stationed with a unit that was present while 
such attacks occurred would strongly suggest that he was, in 
fact, exposed to attacks."  See also Suozzi v. Brown, 10 
Vet.App. 307 (1997).    

Further, the veteran also testified at the April 2006 hearing 
concerning his alleged stressors while in service.  
Specifically, the veteran stated that a mine blew up at a 
mess hall in Choo Chi in June or July 1968 and at least 15 
soldiers were killed.  The Board finds that this incident is 
of sufficient detail in terms of date and location to allow 
for an attempt at verification.  

Lastly, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This legislation 
provides, among other things, for notice and assistance 
to claimants under certain circumstances.  However, 
based on review of the claims file, it appears that the 
veteran was never sent a letter advising him of the 
provisions of the VCAA.  Thus, appropriate action to 
ensure that the appellant is furnished VCAA notice with 
regard to his claim is warranted.  During the pendency 
of this appeal, on March 3, 2006, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet.App 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of 
disability and the effective date of an award.  The VCAA 
notice sent to the veteran on remand should also comply 
with Dingess.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), in connection with his claim 
for VA benefits.  The letter should 
specifically include notice to the 
appellant of the evidence necessary to 
substantiate his claim and the VA's duty 
to assist.  The appellant should also be 
advised to submit any pertinent evidence 
in his possession.  The VCAA notice 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  The RO should request CURR to attempt 
to verify whether a mine blew up a mess 
hall at Choo Chi killing at least 15 
soldiers sometime in June or July 1968.

3.  The RO should also request CURR (or 
such other military unit as may be 
appropriate) to determine whether the 
nature of the veteran's duties in Vietnam 
as a personnel assistance team member 
would have included travel to Long Binh 
Post during the rocket attacks identified 
in the May 2006 CURR report; or Ban Me 
Thuot, or whether the veteran was present 
or stationed at Cam Ranh Bay during the 
attacks identified in the April 2004 CURR 
report; and/or whether the veteran was 
present during any incident at Choo Chi 
verified by CURR. 

4.  If, and only if, the RO determines 
that a claimed stressor has been 
verified, the veteran should be afforded 
a VA PTSD examination.  The claims file 
must be made available to the examiner 
for review and the examiner should be 
expressly informed of the particular 
stressor(s) that has been verified.  
After reviewing the claims file and 
examining the veteran, the examiner 
should then clearly indicate whether or 
not the veteran suffers from PTSD and, if 
so, whether it is related to any verified 
stressor.

5.  Thereafter, the issue on appeal 
should be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



